         Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT


LOUISIANA MUNICIPAL POLICE
EMPLOYEES’ RETIREMENT SYSTEM,
SJUNDE AP-FONDEN, BOARD OF TRUSTEES OF
THE CITY OF FORT LAUDERDALE GENERAL
EMPLOYEES’ RETIREMENT SYSTEM,
EMPLOYEES’ RETIREMENT                                          No. 2:11-CV-00289-WKS
SYSTEM OF THE GOVERNMENT OF THE VIRGIN
ISLANDS, AND PUBLIC EMPLOYEES’
RETIREMENT SYSTEM OF MISSISSIPPI
on behalf of themselves and all others similarly
situated,


                        Plaintiffs,


               v.


GREEN MOUNTAIN COFFEE ROASTERS,
INC., LAWRENCE J. BLANFORD and
FRANCES G. RATHKE,


                      Defendants.



                      ORDER APPROVING DISTRIBUTION PLAN

       Class Representatives moved this Court for an order approving a distribution plan for the Net

Settlement Fund in the above-captioned action (the “Action”). Having reviewed and considered all

the materials and arguments submitted in support of the motion, including the Memorandum in

Support of Class Representatives’ Unopposed Motion for Approval of Distribution Plan and the

Declaration of Alexander Villanova in Support of Class Representatives’ Unopposed Motion for

Approval of Distribution Plan (the “Villanova Declaration”),

       NOW, THEREFORE, IT IS HEREBY ORDERED that:
            Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 2 of 7




       1.       This Order incorporates by reference the definitions in the Stipulation and Agreement

of Settlement dated June 18, 2018 (ECF No. 336-1) (the “Stipulation”), and the Villanova

Declaration and all capitalized terms used in this Order shall have the same meanings as defined in

the Stipulation or in the Villanova Declaration.

       2.       This Court has jurisdiction over the subject matter of the Action and over all parties to

the Action, including all Class Members.

       3.       Class Representatives’ proposed plan for distribution of the Net Settlement Fund to

Authorized Claimants is APPROVED. Accordingly:

                (a)     The administrative recommendations of the Court-approved Claims

       Administrator, Epiq Class Action and Claims Solutions, Inc. (“Epiq”), to accept the Timely

       Eligible Claims stated in Exhibit D to the Villanova Declaration and the Late But Otherwise

       Eligible Claims stated in Exhibit E to the Villanova Declaration, are adopted;

                (b)     The Claims Administrator’s administrative recommendations to reject wholly

       ineligible Claims, as stated in Exhibit F to the Villanova Declaration, are adopted;

                (c)     Epiq is directed to conduct an Initial Distribution of the Net Settlement Fund,

       after deducting all payments previously allowed and the payments approved by this Order,

       and after deducting the payment of any estimated taxes, the costs of preparing appropriate

       tax returns, and any escrow fees, while maintaining a 5% reserve from the Net Settlement

       Fund to address any tax liability and administration-related contingencies that may arise, as

       stated in paragraph 39(a) of the Villanova Declaration. Specifically, as stated in paragraph

       39(a) of the Villanova Declaration: (1) Epiq will calculate award amounts for all Authorized

       Claimants as if the entire Net Settlement Fund were to be distributed now. In accordance

       with the Court-approved Plan of Allocation, Epiq will calculate each Authorized Claimant’s




                                                   2
 Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 3 of 7




pro rata share of the Net Settlement Fund as stated in subparagraph 39(a)(1) of the Villanova

Declaration; (2) Epiq will, in accordance with the terms of the Court-approved Plan of

Allocation, calculate the total amount each Authorized Claimant would recover in

accordance with the calculations stated in subparagraph (c)(1) above and then it will

eliminate from the distribution any Authorized Claimant whose total pro rata share of the

Net Settlement Fund is less than $10.00. These Claimants will not receive any payment from

the Net Settlement Fund and will be so notified by Epiq; (3) After eliminating Claimants

who would have received less than $10.00, Epiq will calculate the pro rata shares of the Net

Settlement Fund for Authorized Claimants who would have received $10.00 or more (the

“Distribution Amount”); (4) 95% of the remaining balance of the Net Settlement Fund will

be distributed pro rata to Authorized Claimants whose Distribution Amount calculates to

$10.00 or more under subparagraph (c)(1) above. The remaining 5% of the Net Settlement

Fund will be held in reserve (the “Reserve”) to address any tax liability and administration-

related contingencies that may arise. To the extent the Reserve is not depleted, the remainder

will be distributed in the “Second Distribution” described in subparagraph (f) below;

       (d)     In order to encourage Authorized Claimants to cash their checks promptly, all

Distribution checks will bear the following notation: “CASH PROMPTLY. VOID AND

SUBJECT TO REDISTRIBUTION IF NOT CASHED BY [DATE 90 DAYS AFTER

ISSUE DATE].” Class Counsel and Epiq are authorized to take appropriate action to locate

and contact Authorized Claimants who have not cashed their checks within said time as

detailed in paragraph 39(b) footnote 3 of the Villanova Declaration;

       (e)     Authorized Claimants who do not cash their Initial Distribution checks within

the time allotted or on the conditions stated in paragraph 39(b) footnote 3 of the Villanova




                                          3
  Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 4 of 7




Declaration will irrevocably forfeit all recovery from the Settlement, and the funds allocated

to all of these stale-dated checks will be available to be distributed to other Authorized

Claimants in the second distribution. Similarly, Authorized Claimants who do not cash their

second or subsequent distributions (should such distributions occur) within the time allotted

or on the conditions stated in paragraph 39(b) footnote 3 of the Villanova Declaration will

irrevocably forfeit any further recovery from the Net Settlement Fund;

       (f)      After Epiq has made reasonable and diligent efforts to have Authorized

Claimants cash their Initial Distribution checks (provided in paragraph 39(b) footnote 3 of

the Villanova Declaration), but not earlier than nine (9) months after the Initial Distribution,

Epiq will, after consulting with Class Counsel, conduct a second distribution (the “Second

Distribution”), in which any amount remaining in the Net Settlement Fund after the Initial

Distribution (including from the Reserve and the funds for all void stale-dated checks), after

deducting Epiq’s fees and expenses incurred in administering the Settlement for which it has

not yet been paid (including Epiq’s estimated costs of the Second Distribution), and after

deducting the payment of any estimated taxes, the costs of preparing appropriate tax returns,

and any escrow fees, will be distributed to all Authorized Claimants in the Initial

Distribution who cashed their Initial Distribution check and are entitled to receive at least

$10.00 from the Second Distribution based on their pro rata share of the remaining funds.

Additional distributions, after deduction of costs and expenses as described above and

subject to the same conditions, may occur thereafter in six-month intervals until Class

Counsel, in consultation with Epiq, determine that further distribution is not cost-effective;

       (g)      When Class Counsel, in consultation with Epiq, determine that further

distribution of the funds remaining in the Net Settlement Fund is not cost-effective, if




                                           4
 Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 5 of 7




sufficient funds remain to warrant the processing of Claims received after October 31, 2019,

those Claims will be processed, and any otherwise valid Claims received after October 31,

2019, as well as any earlier-received Claims for which an adjustment was received after

October 31, 2019, which resulted in an increased Recognized Claim amount, will be paid in

accordance with subparagraph (h) below. If any funds remain in the Net Settlement Fund

after payment of these late or late-adjusted Claims, the remaining balance of the Net

Settlement Fund, after payment of any unpaid fees or expenses incurred in administering the

Net Settlement Fund and after the payment of any estimated taxes, the costs of preparing

appropriate tax returns, and any escrow fees, will be contributed to Vermont Legal Aid, a

non-sectarian, not-for-profit 501(c)(3) organization providing civil legal services to indigent

persons;

       (h)     No new Claims may be accepted after October 31, 2019, and no further

adjustments to Claims received on or before October 31, 2019, that would result in an

increased Recognized Claim amount may be made for any reason after October 31, 2019,

subject to the following exception. If Claims are received or modified after October 31,

2019, that would have been eligible for payment or additional payment under the Plan of

Allocation if timely received, then, at the time that Class Counsel, in consultation with Epiq,

determine a distribution is not cost-effective as provided in subparagraph (g) above, and after

payment of any unpaid fees or expenses incurred in connection with administering the Net

Settlement Fund and after deducting the payment of any estimated taxes, the costs of

preparing appropriate tax returns, and any escrow fees, these Claimants, at the discretion of

Class Counsel, may be paid their distribution amounts or additional distribution amounts on




                                          5
  Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 6 of 7




a pro rata basis that would bring them into parity with other Authorized Claimants who have

cashed all their prior distribution checks to the extent possible;

        (i)     All persons involved in the review, verification, calculation, tabulation, or any

other aspect of the processing of the Claims submitted, or who are otherwise involved in the

administration or taxation of the Settlement Fund or the Net Settlement Fund, are hereby

released and discharged from any and all claims arising out of that involvement, and all

Class Members and other Claimants, whether or not they receive payment from the Net

Settlement Fund, are hereby barred from making any further claims against the Net

Settlement Fund, Class Representatives, Class Counsel, the Claims Administrator, the

Escrow Agent, or any other agent retained by Class Representatives or Class Counsel in

connection with the administration or taxation of the Settlement Fund or the Net Settlement

Fund, or any other person released under the Settlement beyond the amounts allocated to

Authorized Claimants;

        (j)     All of Epiq’s fees and expenses incurred in the administration of the

Settlement and estimated to be incurred in connection with the Distribution of the Net

Settlement Fund as stated in the invoices attached as Exhibit G to the Villanova Declaration

are approved, and Class Counsel are directed to pay the outstanding balance of $206,236.41

out of the Settlement Fund to Epiq; and

        (k)     Unless otherwise ordered by the Court, one year after the Second

Distribution, if that occurs, or, if there is no Second Distribution, two years after the Initial

Distribution, Epiq may destroy the paper copies of the Claims and all supporting

documentation, and one year after all funds have been distributed, Epiq may destroy

electronic copies of the same.




                                           6
            Case 2:11-cv-00289-wks Document 354 Filed 05/12/20 Page 7 of 7




       4.       This Court retains jurisdiction to consider any further applications concerning the

administration of the Settlement, and any other and further relief that this Court deems appropriate.
                        12 day of __________
       SO ORDERED this ___          May      2020.



                                              /s/ William K. Sessions III
                                             _______________________________________
                                                  The Honorable William K. Sessions III
                                                        United States District Judge




                                                 7
